Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response amendment filed on 02/28/22.
3.	Claims 1-30 are under examination.
4.	Claims 1, 4-6, 9, 11, 15-16, 19, 21-22, 26-27 & 29 are amended.


Information Disclosure Statement’s
5.	The information disclosure statement(s) submitted on 08/18/22 have being considered by the examiner and made of record in the application file. 

Response to Arguments
6.	Applicant's arguments and amendment filed on 02/28/22 regarding a 103 rejections (Claims 1-10) have been fully considered but they are not persuasive as set forth below.
7.	Regarding to claim 1: The applicant’s argues on page 9, that “As discussed during the Examiner Interview, Mattam discloses a method for indicating a change in a MR-DC capability of a UE (See paras. 31 and 54 of Mattam), and a UE of Apple suggests assistance information for different RATs such as LTE/one RAT and NR/another RAT (See section 3 of Apple}, as opposed to different cells/cell groups within a common RAT. Hence, the cited references fail to teach “cell group (CG) specific UE assistance information (UAJ), indicating at least one configuration parameter for the UE when operating in a multiple radio dual connectivity (MR-DC) mode involving at least a master CG (MCG) and a secondary CG (SCG) of a common radio access technology (RAT)” as recited in amended independent claims.”
8.	The examiner respectfully disagree since Apple discloses 
generating cell group (CG) specific UE assistance information (UAD), indicating at least one configuration parameter for the UE when operating in a multiple radio dual connectivity (MR-DC) mode ((See Section 3; UE suggests assistance information for LTE and NR sides by adding UEassistanceinformation message for overheating in EN-DC. The UE indicates EN-DC disabling indicator to network )) involving at least a master CG (MCG) and a secondary CG (SCG) of a common radio access technology (RAT) (See Section 3; the MR-DC includes a LTE (corresponds to master Cell Group (MCG)) and NR (corresponds to secondary Cell Group (MCG)); and 
signaling the UAI to a network entity, with an indication of  theUE  whether the UAI is to be applied to the MCG, the SCG, or both (See Section 3; signaling method: The UE indicates EN-DC disabling indicator to network directly via LTE UEassistanceinformation message based on which network could reconfigure UE into LTE only mode or reconfigure NR side and Keep the LTE unchanged).
In addition to Apple, the secondary reference, Mattam discloses a UE with an MR-DC capability. As depicted in FIG. 1, the UE is connected to a master node (corresponds to master Cell Group (MCG)) and a secondary node (corresponds to secondary Cell Group (MCG)).  
	Therefore, the combination of Apple and Mattam disclose all the limitations of claim 1.


Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


10.	Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Apple Inc. et al. (hereinafter referred as Apple) NPL Document, “UE overheating for EN-DC” Athens, Greece, 26th February -2nd March 2018, in view of Mattam et al. (hereinafter referred as Mattam) International Publication number WO 2020/027616 A1.
Regarding claims 1 & 21: Apple discloses an apparatus/a method for wireless communications by a user equipment (UE) (See Title; a User Equipment (UE)), comprising: 
at least one processor and a memory (UE is equipped with a Processor/CPU & a memory/storage) configured to: 
generate cell group (CG) specific UE assistance information (UAI), indicating at least one configuration parameter for the UE when operating in a multiple radio dual connectivity (MR-DC) mode (See Section 3; UE suggests assistance information for LTE and NR sides by adding UEassistanceinformation message for overheating in EN-DC. The UE indicates EN-DC disabling indicator to network ), involving at least a master CG (MCG) and a secondary CG (SCG) of a common radio access technology (RAT) (See Section 3; the MR-DC includes a LTE (corresponds to master Cell Group (MCG)) and NR (corresponds to secondary Cell Group (MCG)); and 
signal the UAI to a network entity, with an indication of whether the UAI is to be applied to the MCG, the SCG or both  (See Section 3; signaling method: The UE indicates EN-DC disabling indicator to network directly via LTE UEassistanceinformation message based on which network could reconfigure UE into LTE only mode or reconfigure NR side and Keep the LTE unchanged)
Though, apple discloses EN-DC includes a LTE and NR, but does not explicitly discloses multiple radio dual connectivity (MR-DC) mode, involving at least a master CG (MCG) and a secondary CG (SCG).
However, Mattam from the same field of endeavor discloses a UE (See FIG. 3; a user equipment (UE) 110), comprising: at least one processor (See FIG. 3; a user equipment (UE) includes a processor 320) and a memory (See FIG. 3; a user equipment (UE) includes a memory 310) and a multiple radio dual connectivity (MR-DC) mode, involving at least a master CG (MCG) and a secondary CG (SCG) (See Para. 0051 & 0012-0013; a User Equipment (UE) for indication of a change in Multi-Radio Access Technology (RAT) dual connectivity (MR-DC) capability of the UE to the RAN and core networks. In addition, Mattam discloses a UE with an MR-DC capability. As depicted in FIG. 1, the UE is connected to a master node (corresponds to master Cell Group (MCG)) and a secondary node (corresponds to secondary Cell Group (MCG)) (See FIG. 1 & Para. 0055).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include multiple radio dual connectivity (MR-DC) mode, involving at least a master CG (MCG) and a secondary CG (SCG) as taught by Mattam in the system of Apple to provide system for indication of a change in an MR-DC capability of the UE to the RANs and core network (See Para. 0007; lines 1-3).
Regarding claim 2: The combination of Apple and Mattam disclose an apparatus.
Furthermore, Apple discloses an apparatus, wherein the UAI indicates one or more power saving related parameters (See Page 2; the first two paragraph; MIMO layers or modulation order) OR (See Mattam; Para. 0063; power saving preference).
Regarding claim 3: The combination of Apple and Mattam disclose an apparatus.
Furthermore, Apple discloses an apparatus, wherein the one or more power saving related parameters comprise a preference regarding at least one of: discontinuous reception (DRX), a maximum aggregated bandwidth (BW), a maximum number of component carriers (CCs), a maximum number of multiple input multiple output (MIMO) layers, or a minimum scheduling offset (See Page 2; the first two paragraph; MIMO layers or modulation order).
Regarding claim 4: The combination of Apple and Mattam disclose an apparatus.
Furthermore, Mattam discloses an apparatus, wherein: the MR-DC mode involves at least a first radio access technology (RAT) and a second RAT; the UAI is to be applied to a CG involving the second RAT; and the UAI is signaled via a UAI information element of the first RAT (See Para. 0051; “The MR-DC capability of the UE 100 needs to be changed dynamically that is the dual capability of the UE 100 may be enabled or disabled based on an occurrence of a local trigger event from the UE 100. The local trigger event may be at least one of a low battery trigger, a high temperature trigger and the like. In order to mitigate the effect of the local trigger event it is necessary to deactivate the secondary RAT (secondary modem) (SN) 108 from the dual connectivity of the UE 100. Thus the MR-DC capability of the UE 100 needs to be disable”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein: the MR-DC mode involves at least a first radio access technology (RAT) and a second RAT; the UE assistance information is to be applied to a CG involving the second RAT; and the UE assistance information is signaled via a UAI information element of the first RAT as taught by Mattam in the system of Apple to provide system for indication of a change in an MR-DC capability of the UE to the RANs and core network (See Para. 0007; lines 1-3).
Regarding claim 5: The combination of Apple and Mattam disclose an apparatus.
Furthermore, Mattam discloses an apparatus, wherein: a common radio access technology (RAT) corresponds to a new radio (NR); and the UAI is signaled via a UAI information element that includes a field that indicates whether the UAI is to be applied to the MCG, the SCG, or both (See FIG, 1, 3 & Para. 0051-0054; master and secondary node).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein: the MR-DC mode involves at least a master CG (MCG) and a secondary CG (SCG) of a common radio access technology (RAT); and the UE assistance information is signaled via a UAI information element that includes a field that indicates whether the UAI is to be applied to the MCG, the SCG, or both as taught by Mattam in the system of Apple to provide system for indication of a change in an MR-DC capability of the UE to the RANs and core network (See Para. 0007; lines 1-3).
Regarding claims 6 & 22: The combination of Apple and Mattam disclose an apparatus.
Furthermore, Mattam discloses an apparatus, wherein: the MR-DC mode involves at least a master CG (MCG) and a secondary CG (SCG); and the UE signals the UAI specific to the SCG via a first signal radio bearer (See FIG, 1, 3 & Para. 0051-0054; master and secondary node).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein: the MR-DC mode involves at least a master CG (MCG) and a secondary CG (SCG); and the UE signals the UAI specific to the SCG via a first signal radio bearer as taught by Mattam in the system of Apple to provide system for indication of a change in an MR-DC capability of the UE to the RANs and core network (See Para. 0007; lines 1-3).
Regarding claims 7 & 23: The combination of Apple and Mattam disclose an apparatus.
Furthermore, Mattam discloses an apparatus, wherein the first signal radio bearer is established between the UE and a radio resource control (RRC) entity in the SCG (See FIG. 5a and 5b & Para. 0060).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first signal radio bearer is established between the UE and a radio resource control (RRC) entity in the SCG as taught by Mattam in the system of Apple to provide system for indication of a change in an MR-DC capability of the UE to the RANs and core network (See Para. 0007; lines 1-3).
Regarding claim 8: The combination of Apple and Mattam disclose an apparatus.
Furthermore, Mattam discloses an apparatus, wherein the UE signals other UAI that is not specific to the SCG via a second signal radio bearer established between the UE and an RRC entity in the MCG (See FIG, 1, 3 & Para. 0051-0054).
Regarding claims 9 & 24: The combination of Apple and Mattam disclose an apparatus.
Furthermore, Mattam discloses an apparatus, wherein: the UE signals the UAI specific to the SCG via a transparent container (See FIG, 1, 3 & Para. 0051-0054; master and secondary node).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the UE signals the UAI specific to the SCG via a transparent container as taught by Mattam in the system of Apple to provide system for indication of a change in an MR-DC capability of the UE to the RANs and core network (See Para. 0007; lines 1-3).
Regarding claims 10 & 25: The combination of Apple and Mattam disclose an apparatus.
Furthermore, Mattam discloses an apparatus, wherein the transparent container corresponds to a transparent radio resource control (RRC) container, and wherein the UE sends the transparent RRC container to an RRC entity in the MCG (See FIG, 1, 3 & Para. 0051-0054).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the transparent container corresponds to a transparent radio resource control (RRC) container, and wherein the UE sends the transparent RRC container to an RRC entity in the MCG as taught by Mattam in the system of Apple to provide system for indication of a change in an MR-DC capability of the UE to the RANs and core network (See Para. 0007; lines 1-3).
Regarding claims 11 & 26: Apple discloses an apparatus (See Section 3; network node) for wireless communications by a network entity, comprising: 
receive, from a user equipment (UE), cell group (CG) specific UE assistance information (UAI), indicating at least one configuration parameter for the UE when operating in a multiple radio dual connectivity (MR-DC) mode (See Section 3; the network receives UEassistanceinformation message from the UE indicates EN-DC disabling indicator) involving at least a master CG (MCG) and a secondary CG (SCG) of a common radio access technology (RAT) (See Section 3; the MR-DC includes a LTE (corresponds to master Cell Group (MCG)) and NR (corresponds to secondary Cell Group (MCG)); 
determine to which CG the UAI is to be applied based on at least one configuration parameter indicating whether the UAI is to be applied to the MCH, the SCG, or both; and apply the UAI in accordance with the determination (See Section 3; signaling method: The UE indicates EN-DC disabling indicator to network directly via LTE UEassistanceinformation message based on which network could reconfigure UE into LTE only mode or reconfigure NR side and Keep the LTE unchanged)).
Though, apple discloses EN-DC, but does not explicitly discloses multiple radio dual connectivity (MR-DC) mode, involving at least a master CG (MCG) and a secondary CG (SCG) of a common radio access technology (RAT).
However, Mattam from the same field of endeavor discloses a network (See FIG. 1; a eNB (i.e., master Node)), comprising: at least one processor (See FIG. 1; eNB includes a processor) and a memory (See FIG. 3; eNB includes a memory) and a multiple radio dual connectivity (MR-DC) mode, involving at least a master CG (MCG) and a secondary CG (SCG) of a common radio access technology (RAT) (See FIG. 1 & Para. 0055; a UE with an MR-DC capability. As depicted in FIG. 1, the UE is connected to a master node (corresponds to master Cell Group (MCG)) and a secondary node (corresponds to secondary Cell Group (MCG)).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include multiple radio dual connectivity (MR-DC) mode as taught by Mattam in the system of apple to provide system for indication of a change in an MR-DC capability of the UE to the RANs and core network (See Para. 0007; lines 1-3).
Regarding claim 12: The combination of Apple and Mattam disclose an apparatus.
Furthermore, Apple discloses an apparatus, wherein the UAI indicates one or more power saving related parameters (See Page 2; the first two paragraph; MIMO layers or modulation order) OR (See Mattam; Para. 0063; power saving preference).
Regarding claim 13: The combination of Apple and Mattam disclose an apparatus.
Furthermore, Apple discloses an apparatus, wherein the one or more power saving related parameters comprise a preference regarding at least one of: discontinuous reception (DRX), a maximum aggregated bandwidth (BW), a maximum number of component carriers (CCs), a maximum number of multiple input multiple output (MIMO) layers, or a minimum scheduling offset (See Page 2; the first two paragraph; MIMO layers or modulation order).
Regarding claim 14: The combination of Apple and Mattam disclose an apparatus.
Furthermore, Mattam discloses an apparatus, wherein: the MR-DC mode involves at least a first radio access technology (RAT) and a second RAT; the UE assistance information is to be applied to a CG involving the second RAT; and the UE assistance information is signaled via a UAI information element of the first RAT (See Para. 0051; “The MR-DC capability of the UE 100 needs to be changed dynamically that is the dual capability of the UE 100 may be enabled or disabled based on an occurrence of a local trigger event from the UE 100. The local trigger event may be at least one of a low battery trigger, a high temperature trigger and the like. In order to mitigate the effect of the local trigger event it is necessary to deactivate the secondary RAT (secondary modem) (SN) 108 from the dual connectivity of the UE 100. Thus the MR-DC capability of the UE 100 needs to be disable”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein: the MR-DC mode involves at least a first radio access technology (RAT) and a second RAT; the UE assistance information is to be applied to a CG involving the second RAT; and the UE assistance information is signaled via a UAI information element of the first RAT as taught by Mattam in the system of Apple to provide system for indication of a change in an MR-DC capability of the UE to the RANs and core network (See Para. 0007; lines 1-3).
Regarding claim 15: The combination of Apple and Mattam disclose an apparatus.
Furthermore, Mattam discloses an apparatus, wherein: the common radio access technology (RAT) corresponds to a new radio (NR); and the UE assistance information is signaled via a UAI information element that includes a field that indicates whether the UAI is to be applied to the MCG, the SCG, or both (See FIG, 1, 3 & Para. 0051-0054; master and secondary node).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein: the common radio access technology (RAT) corresponds to a new radio (NR); and the UE assistance information is signaled via a UAI information element that includes a field that indicates whether the UAI is to be applied to the MCG, the SCG, or both as taught by Mattam in the system of Apple to provide system for indication of a change in an MR-DC capability of the UE to the RANs and core network (See Para. 0007; lines 1-3).
Regarding claims 16 & 27: The combination of Apple and Mattam disclose an apparatus.
Furthermore, Mattam discloses an apparatus, wherein: the UE signals the UAI specific to the SCG via a first signal radio bearer (See FIG, 1, 3 & Para. 0051-0054; master and secondary node).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein: the UE signals the UAI specific to the SCG via a first signal radio bearer as taught by Mattam in the system of Apple to provide system for indication of a change in an MR-DC capability of the UE to the RANs and core network (See Para. 0007; lines 1-3).
Regarding claims 17 & 28: The combination of Apple and Mattam disclose an apparatus.
Furthermore, Mattam discloses an apparatus, wherein the first signal radio bearer is established between the UE and a radio resource control (RRC) entity in the SCG (See FIG. 5a and 5b & Para. 0060).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first signal radio bearer is established between the UE and a radio resource control (RRC) entity in the SCG as taught by Mattam in the system of Apple to provide system for indication of a change in an MR-DC capability of the UE to the RANs and core network (See Para. 0007; lines 1-3).
Regarding claims 18: The combination of Apple and Mattam disclose an apparatus.
Furthermore, Mattam discloses an apparatus, wherein the UE signals other UAI that is not specific to the SCG via a second signal radio bearer established between the UE and an RRC entity in the MCG (See FIG, 1, 3 & Para. 0051-0054).
Regarding claims 19 & 29: The combination of Apple and Mattam disclose an apparatus.
Furthermore, Mattam discloses an apparatus, wherein: the UE signals the UAI specific to the SCG via a transparent container (See FIG, 1, 3 & Para. 0051-0054; master and secondary node).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include he UE signals the UAI specific to the SCG via a transparent container as taught by Mattam in the system of Apple to provide system for indication of a change in an MR-DC capability of the UE to the RANs and core network (See Para. 0007; lines 1-3).
Regarding claims 20 & 30: The combination of Apple and Mattam disclose an apparatus.
Furthermore, Mattam discloses an apparatus, wherein the transparent container corresponds to a transparent radio resource control (RRC) container, and wherein the UE sends the transparent RRC container to an RRC entity in the MCG (See FIG, 1, 3 & Para. 0051-0054).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the transparent container corresponds to a transparent radio resource control (RRC) container, and wherein the UE sends the transparent RRC container to an RRC entity in the MCG as taught by Mattam in the system of Apple to provide system for indication of a change in an MR-DC capability of the UE to the RANs and core network (See Para. 0007; lines 1-3).

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Purkayastha et al. 2022/0116840 A1 (Title: Signaling for conditional primary secondary cell addition/change configuration) (See abstract, Para. 0005, 0235 & 0263).
B.	Adusumilli et al. 2021/0051749 A1 (Title: Techniques for indicating full configuration to a secondary node in dual connectivity ) (See abstract, Para. 0199 & 0549).
C.	Ryoo et al. 2020/0163144 A1 (Title: method and apparatus for transmitting and receiving signals in wireless communication system) (See abstract, Para. 0199 & 0549).


13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469